DETAILED ACTION
Response to Amendment
The following is in response to the amendment of February 4, 2021 and the Information Disclosure Statements of March 5, 2021.

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 4-13:  In a raw material supply device comprising a housing (that stores an aggregate of small pieces of raw material), a discharge port (through which small pieces are discharged from an inside of the housing), a passage route that communicates with the discharge port (through which small pieces pass), and a rotor provided in the housing and including a protruding portion, the prior art does not disclose or suggest at least one pair of magnets provided on the discharge port or on a downstream side of the discharge port, wherein the at least one pair of the magnets is disposed on one side and the other side via the passage route, and wherein the at least one pair of magnets is disposed side by side in a direction of rotation of the rotor.
Claim 14:  In a raw material supply device comprising a housing (that stores an aggregate of small pieces of raw material), a discharge port (through which small pieces are discharged from an inside of the housing), a passage route that communicates with the discharge port (through which small pieces pass and fall freely), a rotor provided in the housing and including a protruding portion, and a magnet provided on the discharge port or on a downstream side of the discharge port, the prior art does not disclose or suggest or disclose an accommodation portion .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 has been considered by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748